                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 MICHAEL JEFFREY MOCK,

               Plaintiff,

                      v.                           CAUSE NO. 1:19-CV-518-HAB-SLC

 JAMES ROBBINS, et al.,

               Defendants.

                                 OPINION AND ORDER

       Michael Jeffrey Mock, a prisoner proceeding without a lawyer, filed a complaint

alleging that Officer James Robbins used excessive force against him on December 19,

2018, and that Officer Amanda Heckel and Officer Ethan Daggett failed to intervene in

Officer Robbins’ use of excessive force. “A document filed pro se is to be liberally

construed, and a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citations omitted). Nevertheless, pursuant to 28

U.S.C. § 1915A, the court must review the merits of a prisoner complaint and dismiss it if

the action is frivolous or malicious, fails to state a claim upon which relief may be granted,

or seeks monetary relief against a defendant who is immune from such relief.

       Mock alleges that, on December 19, 2018, he was naked outside his home, although

due to his disabilities, he asserts that he was unaware that he was outside naked. Officers

Robbins, Heckel, and Daggett approached Mock, ordering him to get on the ground or

get on his knees. However, before he could comply with either of these demands, Officer
Robbins punched him in the mouth, knocking out his tooth, and tackled him to the

ground. Once on the ground, Officer Robbins elbowed Mock in the head and neck and

punched him repeatedly on the head and face. Following the attack, he was ordered to

get up, but he could not comply. Mock was charged with resisting arrest — charges that

he alleges are unfounded and designed to cover up the officers’ actions. This charge

remains pending.

       Mock sues Officer Robins seeking monetary damages for his use of excessive force,

in violation of the Fourth Amendment of the United States Constitution. Under the

Fourth Amendment, an officer’s right to arrest an individual includes the right to use

some degree of physical force, but the use of force must be objectively reasonable in light

of the totality of the circumstances. Graham v. Connor, 490 U.S. 386, 396 (1989).

“Determining whether the force used to effect a particular seizure is reasonable under the

Fourth Amendment requires a careful balancing of the nature and quality of the intrusion

on the individual’s Fourth Amendment interests against the countervailing

governmental interests at stake.” Id. (quotation marks and citations omitted). Factors to

consider include the severity of the crime at issue, whether the suspect posed an

immediate threat to the safety of the officers or others, and whether he was resisting arrest

or attempting to evade arrest by flight. Id. Although further factual development may

show that Officer Robbins’ use of force was reasonable under the circumstances, giving

Mock the inferences to which he is entitled at this stage, he has alleged a plausible Fourth

Amendment claim against Officer Robbins.




                                             2
       Next, Mock alleges that Officer Heckel and Officer Daggett failed to intervene in

the use of excessive force. “Police officers who have a realistic opportunity to step

forward and prevent a fellow officer from violating a plaintiff’s right through the use of

excessive force but fail to do so” may be held liable. Miller v. Smith, 220 F.3d 491, 495 (7th

Cir. 2000) (citing Yang v. Hardin, 37 F.3d 282, 285 (7th Cir. 1994)). Giving Mock the

inferences to which he is entitled at this stage, he alleges a plausible claim that Officer

Amanda Heckel and Officer Ethan Daggett knew that Officer Robbins was engaging in

excessive force, had an opportunity to prevent them from using more force than was

necessary under the circumstances, and nevertheless failed to intervene. Although

further factual development may show that Officer Heckel and Officer Daggett acted

reasonably under the circumstances, Mock has alleged enough to proceed on this claim.

       Lastly, Mock alleges that he was falsely arrested. He claims that he was not

resisting arrest, but he concedes that —although he was unaware of it at that time — he

was outside his home while naked when approached by officers. The Fourth Amendment

protects individuals from unreasonable seizures. However, “[i]t is well settled that the

actual existence of probable cause to arrest precludes a § 1983 suit for false arrest.” Morfin

v. City of E. Chi., 349 F.3d 989, 997 (7th Cir. 2003). “Police officers have probable cause to

arrest when the totality of the facts and circumstances within their knowledge at the time

of the arrest would warrant a reasonable person in believing the person has committed a

crime.” Hart v. Mannina, 798 F.3d 578, 587 (7th Cir. 2015). “[Probable cause] requires only

a probability or substantial chance of criminal activity, not an actual showing of such

activity.” Muhammad v. Pearson, 2018 WL 3954158, at *7 (7th Cir. 2018). At the time of


                                              3
Mock’s arrest, the officers had probable cause to arrest him for public indecency. While

he was later charged with resisting arrest — a charge that Mock alleges is unwarranted

— the ultimate charges that a prosecutor decides to pursue do not render the decision to

arrest him unconstitutional where there was nevertheless probable cause to believe that

a crime was afoot.

       For these reasons, the Court:

       (1) GRANTS Michael Jeffrey Mock leave to proceed against James Robbins in his

individual capacity for monetary damages for violating his Fourth Amendment rights by

using excessive force on December 19, 2018;

       (2) GRANTS Michael Jeffrey Mock leave to proceed against Amanda Heckel and

Ethan Daggett in their individual capacities for monetary damages for failing to intervene

in Officers Donlon and Calvert’s use of excessive force on March 17, 2017;

       (3) DISMISSES all other claims;

       (4) DIRECTS the Clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) James Robbins at the Wells County

Sheriff’s Department with a copy of this Order and the Complaint [ECF No. 1], pursuant

to 28 U.S.C. § 1915(d);

       (5) DIRECTS the Clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) Amanda Heckel and Ethan Daggett

at the Bluffton Police Department with a copy of this Order and the Complaint [ECF No.

1], pursuant to 28 U.S.C. § 1915(d); and




                                            4
      (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), James Robbins, Amanda Heckel,

and Ethan Daggett to respond, as provided for in the Federal Rules of Civil Procedure

and N.D. Ind. L.R. 10-1(b), only to the claims for which the Plaintiff has been granted

leave to proceed in this screening order.

      SO ORDERED on January 22, 2020.

                                             s/ Holly A. Brady
                                            JUDGE HOLLY A. BRADY
                                            UNITED STATES DISTRICT COURT




                                              5
